Citation Nr: 0734898	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural History

The veteran served on active duty in the United States Army 
from March 1960 to July 1968.  Service in Vietnam is 
indicated by the evidence of record.

Service connection for post-traumatic stress disorder (PTSD) 
was initially denied by the RO in a January 2000 rating 
decision.  The veteran did not file a timely appeal of that 
decision, and it became final.

The veteran filed to reopen his claim for entitlement to 
service connection for PTSD in November 2002.  The current 
appeal stems from the above-referenced January 2004 rating 
decision, which found that new and material evidence had not 
been submitted which was sufficient to reopen the previously-
denied claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1. In an unappealed January 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2. The evidence associated with the claims folder subsequent 
to the RO's January 2000 rating decision includes the 
veteran's claimed in-service stressors and report of a PTSD 
diagnosis by history, which, by itself or with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3. A preponderance of the competent medical evidence 
indicates that the veteran does not have PTSD.


CONCLUSIONS OF LAW

1. The RO's January 2000 decision denying the claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2. Since the January 2000 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3. PTSD was not incurred in or aggravated by the veteran's 
active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD, 
which he contends is a result of stressful experiences from 
his service in Vietnam.  Implicit in his claim is the 
contention that new and material evidence has been received 
which is sufficient to reopen the claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The issue will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in letters from the 
RO dated September 15, 2003 and February 17, 2006 which 
specifically detailed the evidentiary requirements for new 
and material evidence to reopen previously-denied service 
connection claims and the bases for establishing a service-
connection claim.
 
With respect to notice to the veteran regarding new and 
material evidence, the September 2003 VCAA letter 
specifically explained that evidence sufficient to reopen the 
veteran's previously denied claims must be "new and 
material," closely following the regulatory language of 38 
C.F.R. § 3.156(a).  The Board further notes that the veteran 
was provided with specific notice as to what evidence would 
be material to his claim in the last final denial of record: 
"The available evidence does not show a confirmed diagnosis 
of post-traumatic stress disorder which would permit a 
finding of service connection.  The evidence reviewed is also 
inadequate to establish that a stressful experience 
occurred."  As such, the veteran was advised of the bases 
for the previous denial to determine what evidence would be 
new and material to reopen the claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In any event, since the claim is 
being reopened by the Board in this decision, any deficiency 
in notice per Kent is moot.
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the February 2006 VCAA 
letter.  Specifically, the veteran was advised in the letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including service records, records from 
the Social Security Administration and VA treatment records.  
With respect to private treatment records, the letter 
indicated VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran to complete this release so that VA could obtain 
these records on his behalf.  The letter further emphasized: 
"You must give us enough information about your records so 
that we so can request them from the person or agency that 
has them.  If the holder of the records declines to give us 
the records or asks for a fee to provide them, we'll notify 
you of the problem.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis in 
original].  The veteran was also advised in the February 2006 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claim.

The February 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA. 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection. 
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection was 
initially denied based on element (2), existence of a 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in an April 28, 2006 letter from the RO.  The letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  With respect to effective date, the 
letter instructed the veteran that two factors were relevant 
in determining effective dates: when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claim for entitlement to service 
connection for PTSD.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned for the claim.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.

Additionally, there is no prejudice to the veteran concerning 
the timing of this notice.  Neither the veteran or his 
representative has indicated any problems with the timing of 
the notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [timing errors do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2006).  The veteran has 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  In Zarycki, it was 
noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 21-
1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  Id.; see 
also Hayes v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required. If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 238, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau at 395-96 (1996); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in November 2002, the revised 
regulations are applicable to the present appeal. 

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

New and material evidence

As was noted in the Introduction, the veteran's service-
connection claim for PTSD was previously denied in a January 
2000 rating decision.  The veteran was notified of that 
decision in a letter from VA dated January 31, 2000.  He did 
not appeal that decision, and it became final.  See 38 C.F.R. 
§ 20.1103 (2006).

The Board must determine whether new and material evidence 
has been submitted before reopening the claim and 
adjudicating it on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.].  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

In the January 2000 rating decision, the veteran's claim was 
apparently denied on all three elements of service 
connection.  The RO found that "the available evidence does 
not show a confirmed diagnosis of post-traumatic stress 
disorder which would permit a finding of service 
connection."  The RO further found that the "evidence 
reviewed is also inadequate to establish that a stressful 
experience occurred."  

Since that decision, the veteran submitted two statements 
describing stressful experiences during his military service 
in Vietnam, as well as recent VA medical reports.  This 
evidence is new because it has not been previously submitted.  
The statements from the veteran are material to 38 C.F.R 
3.304(f)(2), evidence of stressors, which was not established 
in the January 2000 rating decision.  The VA examination 
reports, which contain references to PTSD, are material to 
establishing current disability and nexus, which also was not 
established in the January 2000 decision.  

The Board finds that the stressor statements and VA 
outpatient records which refer to PTSD arguably qualify as 
new and material evidence.  Because new and material evidence 
has been received which is sufficient to reopen the claim of 
entitlement to service connection PTSD, the claim is 
reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

As has been discussed in connection with the VCAA, above, the 
veteran has been amply apprised of what is required to 
establish his claim of entitlement to service connection for 
PTSD.  Moreover, it is clear from his presentation that he 
has focused on the merits of his claim rather than on the 
narrower matter of the submission of new and material 
evidence.  Thus, there is no prejudice to him in the Board's 
considering his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained recent reports of VA 
treatment of the veteran.  There is no indication that there 
exists evidence which has been relevant to the veteran's 
claim which has not been obtained.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

(iii.) Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In this connection, the Board wishes to make it clear that 
although there may be of record new and material evidence 
which was sufficient to reopen the claim, this does not mean 
that the claim must be allowed based on such evidence.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Discussion of the merits of the claim

As detailed above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and 
(3) medical evidence of a causal nexus between the current 
PTSD symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

With respect to element (1), current disability, the Board 
finds that the preponderance of the evidence indicates that 
the veteran does not have a current diagnosis of PTSD.  

Of record is the report of a VA "Initial Evaluation for 
Post-Traumatic Stress Disorder" in October 2005 in which the 
examiner "found no definitive diagnosis of post-traumatic 
stress disorder, based on a thorough diagnostic interview."  
The examiner found that the veteran "was unable to provide 
sufficient information regarding . . . traumatic experiences 
to validate [a] diagnosis."  Diagnoses were alcohol 
dependence in sustained full remission, alcohol-induced 
dementia; and anxiety disorder, not otherwise specified.  

The October 2005 report is congruent with the other medical 
evidence of record, which does not  include any diagnoses of 
PTSD.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  For 
example, a November 2003 VA outpatient report included 
diagnoses of alcohol dependency and nicotine addiction.

The Board observes, as it did in addressing the matter of new 
and material evidence above, that certain evidence contains 
references to PTSD.  However, this appears to be based 
exclusively on the veteran's self report, since there is in 
fact no PTSD diagnosis of record.  For example, an October 
1998 VA psychiatric progress noted indicated diagnoses of 
alcohol dependence and alcohol amnesic syndrome with a 
"question of PTSD", evidently based upon the veteran's 
referring to PTSD during the interview.  This does not amount 
to a PTSD diagnosis but rather a reference to the veteran's 
own statement, which the examiner in fact questioned.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

Similarly, a VA outpatient treatment record in August 2005 
contained a diagnosis of PTSD by history, evidently based 
upon the veteran's self-reported history and nothing more.  
This type of diagnosis is not valid for purposes of 
entitlement to service connection.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].  The 
diagnoses rendered by the examiner were alcohol dependence, 
in full remission and narcissistic personality traits.

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's PTSD claim by him are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.



In the absence of diagnosed PTSD, service connection may not 
be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, element (1) of 38 C.F.R. § 3.304(f) 
has not been met for the PTSD claim, and it fails on this 
basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


